                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    UNITED STATES OF AMERICA,                          CASE NO. 12-cr-00862-YGR-2
                                   7                 Plaintiff,
                                                                                           POST- TRIAL ORDER NO. 1: DENYING
                                   8           vs.                                         DEFENDANT’S MOTION IN LIMINE NO. 6 AS
                                                                                           MOOT
                                   9    BRIAN FEDERICO,
                                                                                           Re: Dkt. No. 365
                                  10                 Defendant.

                                  11

                                  12          On August 20, 2019, the Court denied in part and reserved in part defendant’s Motion in
Northern District of California
 United States District Court




                                  13   Limine No. 6. Specifically, the Court ordered that “[t]he government may not introduce any plea

                                  14   agreements with co-defendant cooperating witnesses themselves as evidence of Mr. Federico’s

                                  15   guilt.” (Dkt. No. 404 at 5.) The Court further noted that “[p]arties [had] indicated an intention to

                                  16   consider a stipulation to address use of plea agreements and so the Court reserves as to the

                                  17   remainder of the motion.” (Id.) This issue did not resurface during the course of trial. On

                                  18   September 17, 2019 the jury rendered a verdict. (See Dkt. No. 448.) Accordingly, the Court

                                  19   DENIES AS MOOT the remaining portion of defendant’s Motion in Limine No. 6.

                                  20          This Order terminates Docket Number 365.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: September 18, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  24                                                       UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26

                                  27

                                  28
